      Case 2:21-cr-00564-KM Document 4 Filed 08/23/21 Page 1 of 2 PageID: 17
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Curtis Brinson                                                       Cr.: 21-00564-001
                                                                                        PACTS #: 32507

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/08/2003

Original Offense:   Stealing A Firearm from A Licensed Dealer, 18 U.S.C. Section 922(g)(1) & 2

Original Sentence: 77 months imprisonment, 36 months supervised release


Special Conditions: Special Assessment, Drug Treatment, Alcohol Treatment, Financial Disclosure, No
New Debt/Credit, Fine, Substance Abuse Testing, Alcohol Restrictions

Type of Supervision: Supervised Release                       Date Supervision Commenced: 08/28/2009

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance


  1                   The offender has violated the standard supervision condition which states 'You
                      must work full-time (at least 30 hours per week) at a lawful type of
                      employment, unless the probation officer excuses you from doing so. If you
                      do not have full-time employment you must try to find full-time
                      employment, unless the probation officer excuses you from doing so. If you
                      plan to change where you work or anything about your work (such as your
                      position or your job responsibilities), you must notify the probation officer
                      at least 10 days before the change. If notifying the probation officer at least
                      10 days in advance is not possible due to unanticipated circumstances, you
                      must notify the probation officer within 72 hours of becoming aware of a
                      change or expected change.'
                      On June 2, 2021, this officer visited Brinson’s last known place of employment,
                      Harbor Freight in Kearney, New Jersey and was informed that he had not
                      worked for this company in over two weeks. Brinson failed to notify this officer
                      of this change of employment within 72 hours.
       Case 2:21-cr-00564-KM Document 4 Filed 08/23/21 Page 2 of 2 PageID: 18
                                                                                                    Prob 12A – page 2
                                                                                                       Curtis Brinson

   2                    The offender has violated the mandatory supervision condition which states
                        'You must refrain from any unlawful use of a controlled substance. You
                        must submit to one drug test within 15 days of release from imprisonment
                        and at least two periodic drug tests thereafter, as determined by the Court.'
                        On June 2, 2021, Brinson provided a urine sample which tested positive for the
                        use of oxycodone. He subsequently admitted to using a Percocet pill without a
                        prescription on May 31, 2021

 U.S. Probation Officer Action:

 No official Court action is recommended at this time. A copy of this letter will be provided to Mr. Brinson
 and will serve as an official written reprimand. He will be referred for a substance abuse evaluation and
 possibly treatment at The Bridge. Additionally, he recently secured employment through Action Staffing
 and has been verbally warned that he must report any changes to his employment status in the future. Any
 further noncompliance with be reported to Your Honor in a timely manner.


                                                                    Respectfully submitted,

                                                                    SUSAN M. SMALLEY, Chief
                                                                    U.S.. Probation Officer


                                                                     By::   KEVIN P  P. EGLI
                                                                            Sr. U.S. Probation Officer

 / kpe

 APPROVED:                            Digitally signed by Luis R.
                                      Gonzalez
                                      Date: 2021.08.18 11:21:53
                                      -04'00'
 LUIS R. GONZALEZ                       Date
 Supervising U.S. Probation Officer

 Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other
                                                                             /s/ Kevin McNulty
                                                                             Signature of Judicial Officer


                                                                                      8/23/2021
                                                                                         Date
